Exhibit 10.3


                                            






ENBRIDGE INC.
DIRECTORS’ COMPENSATION PLAN
February 14, 2018










Effective January 1, 2018



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------








ENBRIDGE INC.
DIRECTORS’ COMPENSATION PLAN
1.
DEFINED TERMS

As used herein, the following terms shall have the following meanings,
respectively:
“Beneficiary” means any person(s) designated by a Director as indicated on the
Designation of Beneficiary Form, to receive any cash amount or Shares under this
Plan in the event of the Director’s death;
“Board” means the Board of Directors of the Corporation;
“Bonus Retainer” means a direct grant of DSUs to a Director in addition to such
Director’s regular retainer.
“Canadian Election Form” means the election form required to be submitted by the
Canadian Taxpayers to the Corporation;
“Canadian Taxpayer” means a Director whose income is subject to Canadian federal
income taxation;
“Code” means the U.S. Internal Revenue Code of 1986, as amended;
“Comparator Group” has the meaning set forth in Section 4;
“Compensation” has the meaning set forth in Section 7;
“Corporation” means Enbridge Inc., and includes any successor corporation
thereto;
“Deferred Stock Unit Account” has the meaning set forth in Subsection 9(a);
“Deferred Stock Units” mean units credited to a Director in accordance with
Subsection 9(b);
“Designation of Beneficiary Form” means the form attached hereto as Appendix
“B”;
“Director” means a director of the Corporation;
“Dual-Taxed Member” means a Director that is both a U.S. Taxpayer and a Canadian
Taxpayer;
“Estate” means the estate of a deceased Director;
“Governance Committee” means the Governance Committee of the Board;


2

--------------------------------------------------------------------------------




“Market Value”, as of a particular day, means the weighted average of the
trading price for one (1) Share on The Toronto Stock Exchange for the five (5)
Trading Days immediately preceding that day;
“Payment Date” means the date on which Directors would normally receive payments
of Compensation;
“Plan” means this Directors’ Compensation Plan effective January 1, 2018, as the
same may be amended or varied from time to time;
“Retirement Date”, in respect of a Director, means the effective date on which
the Director ceases to be a Director, for any reason whatsoever;
“Share” means a common share of the Corporation;
“Trading Day” means any day, other than a Saturday or Sunday, on which The
Toronto Stock Exchange is open for trading;
“Trustee” means the trustee engaged by the Corporation to hold Shares and all
the rights, privileges and benefits conferred by this Plan in trust for the
Directors;
“U.S. Election Form” means the election form required to be submitted by U.S.
Taxpayers to the Corporation; and
“U.S. Taxpayer” means a Director whose income is subject to U.S. federal income
taxation.
2.
PURPOSE AND OBJECTIVES

(a)
The purpose of this Plan is to provide a compensation system for Directors. This
Plan applies only to the members of the Board and does not apply to board
members of affiliate organizations or employees of the Corporation or any of its
subsidiaries.

(b)
The objectives of this Plan are:

(i)
to compensate Directors commensurate with the risks, responsibilities and time
commitments assumed by Board members;

(ii)
to attract and retain the services of the most qualified individuals to serve on
the Board;

(iii)
to align the interests of Directors with the Corporation’s shareholders;

(iv)
to provide competitive levels of compensation by considering various pay
components typically provided to directors; and

(v)
to deliver such compensation in a tax effective manner.

(c)
The Board provides oversight and stewardship over this Plan through the
Governance Committee and has overall responsibility for determining the
philosophical framework of the Directors’ compensation program.



3

--------------------------------------------------------------------------------




3.
ADMINISTRATION

The Governance Committee will administer this Plan in its discretion. The
Governance Committee shall have the power to interpret the provisions of this
Plan and to make regulations and formulate administrative provisions for its
implementation, and to make such changes in the regulations and administrative
provisions as, from time to time, the Governance Committee deems proper and in
the best interests of the Corporation. Such regulations and provisions may
include the delegation to any Director(s) or any officer(s) of the Corporation
of such administrative duties and powers of the Governance Committee as it may
see fit.
4.
EXTERNAL BENCHMARKING

(a)
The Board supports maintaining a level of compensation for Directors that is
competitive with compensation levels paid to directors of comparable public
corporations; reflects the risks accompanying Board membership and the time
commitments and responsibilities required of Directors, committee members and
Board or Committee Chairs; and reflects the size and complexity of the
Corporation’s business.

(b)
The Governance Committee will, from time to time, with the assistance of
qualified external experts in the area of compensation benchmarking, review and
determine the appropriate comparable public corporations against which
comparisons are made (the “Comparator Group”) with the intention that such
Comparator Group be consistent with the periodic evaluation of executive
management compensation.

(c)
To the extent possible and appropriate, the Governance Committee shall align the
Comparator Group with the group used to benchmark executive management
compensation practices as approved by the Human Resources & Compensation
Committee (refer to Enbridge Inc. senior management compensation policy
Compensation Comparators).

5.
COMMUNICATION

The Board recognizes that Compensation is an important component of corporate
governance and is committed to ensuring that the material terms of the
compensation program are properly disclosed to shareholders and regulators.
6.
APPLICATION

This Plan applies to each individual while serving as a Director and, subject to
Subsections 10(c), (d), (e), (f) and 11(a) (ii) and (iii), (c), (d) and (e),
shall cease to apply on the Director’s Retirement Date.
7.
DIRECTORS’ COMPENSATION

(a)
General



4

--------------------------------------------------------------------------------




The Board, on the recommendation of the Governance Committee, shall determine
from time to time the amount of compensation to be paid to Directors (the
“Compensation”) including, without limitation, amounts in respect of retainers
(including the retainer for the Chair of the Corporation and Chairs of
committees of the Board), Board meeting and committee meeting attendance fees,
and any other amounts which the Board in its discretion considers to be
appropriate. In addition, the Board shall determine the amount of expenses, if
any, for which the Directors will be reimbursed.
(a)
Fee Structure and Payment Particulars

(i)
Compensation will be made on the basis of a flat fee structure that incorporates
all Board, committee, and Chair retainers as determined by the Board. The
Board’s policy is to target flat fee levels at the 50th percentile of total
compensation levels paid to directors of the Comparator Group (as defined in
Section 4).

(ii)
As of January 1, 2018, Compensation shall be as set out in Appendix “A”. Changes
to Appendix “A” may be made by the Board following a recommendation of or
consultation with the Governance Committee. Upon any such change being approved
by the Board, a new Appendix “A” incorporating the changes and effective as of
the date established by the Board shall be attached to the Plan and become
Appendix “A” for all purposes of the Plan.

(iii)
Compensation is paid quarterly, in arrears. All Directors, regardless of country
of residency, shall be paid in US dollars.

(iv)
A percentage of the Compensation may be withheld in cases where a Director’s
attendance at Board meetings or Committee meetings or both, falls below the
established minimum. The Governance Committee will review the continuation of
the Director on the Board if an inordinate number of meetings are missed.

(v)
At any time, the Board, on the recommendation of the Governance Committee, may
grant to Directors a Bonus Retainer in the form of a direct grant of DSUs. For
U.S. Taxpayers only, DSUs comprising a Bonus Retainer shall be payable on
December 31 of the year following the year of the Director’s Retirement Date and
no U.S. Taxpayer shall be permitted to elect the form or timing of payment of
any portion of a Bonus Retainer.

(b)
Forms of Payment

The Board, on the recommendation of the Governance Committee, shall determine
the portion(s), if any, of the Compensation that a Director may elect to receive
by way of cash, Shares or Deferred Stock Units. Until revised by the Board, each
Director and Chair of the Board will, subject to requirements of minimum share
ownership criteria, as set out in Appendix “A”, elect to receive Compensation as


5

--------------------------------------------------------------------------------




cash, Shares or Deferred Stock Units, in whole or in part, in increments of 5%
(totalling 100% of the Compensation payable to such Director).
8.
COMPENSATION - SHARES

(a)
In respect of any amount of Compensation payable to a Director in Shares, funds
sufficient for the purchase in the open market of such Shares shall be paid to
the Trustee by the Corporation in trust for such Director from time to time, and
shall be applied by the Trustee to the purchase of Shares, in the open market on
a stock exchange, for that Director.

(b)
The Shares to which a Director becomes entitled hereunder shall be calculated on
the basis of the Market Value thereof two (2) weeks prior to the Payment Date.

(c)
Certificates representing such Shares shall be registered in the name of the
Director and held by the Trustee for the benefit of such Director and shall be
delivered to such Director if and when requested by the Director.

(d)
The Trustee shall maintain an account for each Director and credit to that
account all Shares acquired by the Trustee for the Director under this Section 8
and debit to that account all such Shares delivered by the Trustee to the
Director under this Section 8.

(e)
A statement of account will be provided by the Trustee to each Director annually
or in any event promptly after each purchase of Shares on such Director’s
behalf, and will set out the number of Shares so purchased, the aggregate number
of Shares held by the Trustee for such Director, and any information required by
the Director for tax reporting purposes.

(f)
Shares held by the Trustee may not be pledged, sold or otherwise disposed of by
a Director.

9.
COMPENSATION - DEFERRED STOCK UNITS

(a)
Deferred Stock Unit Account

An account, to be known as a “Deferred Stock Unit Account”, shall be maintained
by the Corporation for each Director and will show the number of Deferred Stock
Units credited to a Director, to four (4) decimal places, from time to time.
(b)
Crediting Deferred Stock Unit Account

In respect of any amount of Compensation payable to a Director in Deferred Stock
Units, the number of Deferred Stock Units to be credited to that Director will
be calculated by dividing the dollar amount of the quarterly Compensation
payable to that Director in Deferred Stock Units on the Payment Date by the
Market Value two (2) weeks prior to such date.


6

--------------------------------------------------------------------------------




(c)
Additional Deferred Stock Units From Dividends On Shares

In addition to Subsection 9(b), whenever any cash dividend or other cash
distribution is paid on the Shares, additional Deferred Stock Units will be
credited to the Director’s Deferred Stock Unit Account. The number of such
additional Deferred Stock Units will be calculated by dividing the aggregate
dividends that would have been paid to such Director if the Deferred Stock Units
in the Director’s Deferred Stock Unit Account had been Shares, by the Market
Value of a Share on the date on which the dividends are paid on the Shares, less
the amount of any discount then in effect for the reinvestment of dividends
under the Corporation’s Dividend Reinvestment and Share Purchase Plan.
10.
CANADIAN TAXPAYER - DEFERRED STOCK UNITS

This Section 10 only applies to Canadian Taxpayers:
(a)
Choice of Compensation Mix

(i)
The Directors shall elect on or before December 31 of the preceding year in
which Compensation will be earned, the portion of such Compensation, excluding
any Bonus Retainer, to be received by the Director in cash, Shares or Deferred
Stock Units in respect of that calendar year, and, failing such election, the
Director shall, subject to any minimum amounts of cash, Shares or Deferred Stock
Units as set out in Appendix “A”, be deemed to have elected 100% in cash.

(ii)
Where a Director joins the Board after January 1 in any year, such Director
shall make his or her compensation mix election within thirty (30) days of his
or her election or appointment to the Board.

(iii)
In all cases, the Directors’ elections shall be irrevocable and shall remain in
force from the date of such election until the date of the next election.

(b)
Canadian Election Form

Each Director shall fill out a Canadian Election Form indicating their elected
compensation mix and deliver such Canadian Election Form to the Corporation on
the dates set out above.
(c)
Elected Payment Date – Canadian Taxpayer

Except as provided in Subsection 10(e), the determined value of the Deferred
Stock Units credited to the Deferred Stock Unit Account of a Director whose
income is subject to Canadian income tax, net of required withholdings, shall be
paid to that Director on a date to be agreed upon by that Director and the
Corporation, provided that the payment date must be a date subsequent to the
Retirement Date and may be no later than December 31 of the first calendar year
commencing after that Retirement Date.


7

--------------------------------------------------------------------------------




(d)
No Election Default

If no such payment date agreement is reached, pursuant to Subsection 10(c), the
payment date will be December 31 of the first calendar year commencing after
that Director’s Retirement Date.
(e)
Payment on Death of a Canadian Taxpayer

(i)
When a Director dies, the value of the Deferred Stock Units credited to that
Director’s Deferred Stock Unit Account, net of applicable withholdings, shall be
paid to his or her Beneficiary as soon as practicable after the Director’s
death, provided that the payment shall be made no later than December 31 of the
first calendar year commencing after that Director’s Retirement Date.

(ii)
Notwithstanding the above, if the Beneficiary of the deceased Director has not
been determined within sixty (60) days after the Director’s death, the
Corporation shall make such payment to the Estate.

(f)
Determining Value for Canadian Taxpayers

To determine the value of Deferred Stock Units for the purposes of a payment to
a Director (or, where the Director has died, his or her Beneficiary or Estate,
as the case may be) under Subsections 10(c), (d) or (e), a Deferred Stock Unit
will be valued equal to the Market Value multiplied by the number of Deferred
Stock Units (including fractional Units) credited to a Director’s Deferred Stock
Unit Account on the following basis:
(i)
for Subsections 10 (c) and (d), the Market Value on the third (3rd) Trading Day
before the elected payment date; and

(ii)
for Subsection 10(e), the Market Value on the next Trading Day after the
Director’s death.

(g)
Effect of Reorganization of the Corporation for Canadian Taxpayers

In the event of any merger, consolidation or other reorganization of the
Corporation in which the Corporation is not the surviving or continuing
corporation, all Deferred Stock Units granted hereunder and outstanding on the
date of such reorganization shall be assumed by the surviving or continuing
corporation. If, in the event of any such merger, consolidation or other
reorganization, provision for such assumption satisfactory to an owner of a
Deferred Stock Unit granted under this Plan is not made by the surviving or
continuing corporation, such owner shall have distributed to him or her within
sixty (60) days after the reorganization, in full satisfaction, cash in payment
of the Market Value on the Trading Day immediately preceding the day of such
reorganization.
11.
US TAXPAYER- DEFERRED STOCK UNITS



8

--------------------------------------------------------------------------------




This Section 11 only applies to U.S. Taxpayers:
(a)    Choice of Compensation Mix and Election Payment Date
Directors shall elect on or before December 31 of the calendar year immediately
preceding the calendar year in which Compensation will be earned:
(i)
the portion of such Compensation, excluding any Bonus retainer, to be received
by those Directors in cash, Shares or Deferred Stock Units in respect of that
calendar year. If no election is made the Director shall, subject to any minimum
amounts of cash, Shares or Deferred Stock Units as set out in Appendix “A”, be
deemed to have elected 100% in cash;

(ii)
the date, to be agreed upon by each of the Directors and the Corporation for
payment of such Director’s Deferred Stock Unit Account where such date may be
any date after that Director’s Retirement Date, provided that the payment date
is after that Retirement Date and no later than December 31 of the first
calendar year commencing after that Retirement Date. If no such payment date is
determined, the Corporation, at its sole discretion, shall pay the amount owing
from Director’s Deferred Stock Unit Account within ninety (90) days following
that Director’s Retirement Date;

(iii)
where a Director joins the Board after January 1 in any year, such Director
shall make his or her election for both compensation mix and payment date within
thirty (30) days of his or her election or appointment to the Board; and

(iv)
in all cases, the Directors’ elections shall be irrevocable and shall remain in
force from the date of such election until the Director’s Retirement Date.

(a)
U.S. Election Form

Each Director shall fill out a U.S. Election Form indicating their elected
compensation mix and payment date of their Deferred Stock Unit Account and
deliver such U.S. Election Form to the Corporation. Such form shall be
irrevocable.
(b)
Specified Employee

Notwithstanding Subsection 11 (a), if the payment of a Director’s Deferred Stock
Unit Account would be subject to taxation or penalties under Code Section 409A
because the timing of such payment is not delayed as provided in Section 409A
for a “specified employee,” then if the Director is (1) a U.S. Taxpayer and (2)
a “specified employee” under Code Section 409A, any payment which that Director
would otherwise be entitled to receive during the six (6) month period following
the Director’s Retirement Date shall be delayed and paid within fifteen (15)
days after the date that is six (6) months following the Director’s Retirement
Date, or such earlier date upon which such amount can be paid under Code Section
409A without being subject to such taxation, such as upon that Director’s death.
(c)
Payment on Death of a U.S. Taxpayer



9

--------------------------------------------------------------------------------




(i)
When a Director dies, the value of the Deferred Stock Unit Account, credited to
that Director’s Deferred Stock Unit Account, net of applicable withholdings,
shall be paid to his or her Beneficiary not later than by the later of (i) the
end of the calendar year of the Director’s Retirement Date, or (ii) ninety (90)
days following that Director’s date of death, provided that the Beneficiary
shall not be permitted to designate the taxable year in which such payment is
made.

(ii)
Notwithstanding the above, if the Beneficiary of the deceased Director has not
been determined within sixty (60) days after the Director’s death, the
Corporation shall make such payment to the Estate.

(e)    Determining Value for U.S. Taxpayers
To determine the value of Deferred Stock Units for the purposes of a payment to
a Director (or, where the Director has died, his or her Beneficiary or Estate,
as the case may be) under Subsections 11(a)(ii), (iii), (c) or (d), a Deferred
Stock Unit will be valued equal to the Market Value multiplied by the number of
Deferred Stock Units (including fractional Units) credited to a Director’s
Deferred Stock Unit Account on the following basis:
(i)
for Subsections 11(a)(ii)(iii) and (c), the Market Value on the third (3rd)
Trading Day before the elected payment date; and

(ii)
for Subsection 11(d), the Market Value on the next Trading Day after the
Director’s death.

(a)
Dual-Taxed Members

In the event that a Director is both a U.S. Taxpayer and a Canadian Taxpayer at
the time that the Director’s Deferred Stock Units become payable, the provisions
of this Section 11(f) shall apply:
(i)
If the Director has made a valid election under Section 11(a) and (b) with
regard to payment of the Director’s Deferred Stock Units, payment of such
Director’s Deferred Stock Unit Account shall be made in accordance such
election, subject to Section 11(c).

(ii)
If the Director has not made a valid election under Section 11(a) and (b) with
regard to payment of the Director’s Deferred Stock Units, payment of such
Director’s Deferred Stock Unit Account shall be made as of a date determined by
the Corporation in its discretion, with such payment date to be within ninety
(90) days following the Director’s Retirement Date, subject to the following:



10

--------------------------------------------------------------------------------




a.
If the ninety (90) day period begins in one calendar year and ends in the
following calendar year, the payment date within such 90-day period shall be
determined in the sole discretion of the Corporation, and the Director shall not
be permitted to make a payment election under Section 10(c) and (d) of the Plan
that applies for a Canadian Taxpayer; or

b.
If the ninety (90) day period begins and ends in the same calendar year, the
Director shall be permitted to make a payment election under Section 10(c) and
(d) of the Plan, but the payment date elected by the Director must fall within
the 90-day period following the Director’s retirement Date.

(g)    Code Section 409A Compliance
With respect to any Director who is a U.S. Taxpayer, the Corporation intends
that this Plan shall comply with the applicable provisions of Code Section 409A,
or an exemption from the application of Code Section 409A, in order to prevent
the inclusion in the gross income of such Director of any deferred amount in a
taxable year that is prior to the taxable year in which such amount would
otherwise be distributed or made available to such Director under the terms of
this Plan. This Plan shall be construed, interpreted and administered in a
manner consistent with such intent. In furtherance of this intent, to the extent
that any term of this Plan is ambiguous, such term shall be interpreted to
comply with Code Section 409A, or an exemption from the application of Code
Section 409A, as determined by the Corporation.
(h)
Effect of Reorganization of the Corporation for U.S. Taxpayers and Dual-Taxed
Members

In the event of any merger, consolidation or other reorganization of the
Corporation where the surviving or continuing corporation does not assume all of
the Director’s Deferred Stock Units that are outstanding on the date of such
reorganization, and such event constitutes a “change in control” of the
Corporation within the meaning of Code Section 409A, then the surviving or
continuing corporation shall distribute to the Director, within sixty (60) days
after the closing date of such event, in complete satisfaction of all the rights
of the Director under this Plan, cash in full payment of the Market Value of the
Director’s Deferred Stock Units as valued as of the Trading Day immediately
preceding the closing date of such event. In the event that the Director is a
Dual-Taxed Member, this Section 11(h) shall apply and Section 10(g) shall be
inapplicable.
12.
BROKERAGE COMMISSIONS

All brokerage commissions and other transaction costs in respect of Share
purchases made under Section 8 of this Plan shall be paid by the Corporation.
13.
TAXES AND REPORTING



11

--------------------------------------------------------------------------------




(a)
The Corporation shall deduct from all amounts otherwise payable to a Director
(or Beneficiary or Estate, as the case may be) all amounts, including applicable
taxes, that are required by law to be withheld with respect to amount otherwise
payable.

(b)
Notwithstanding anything else contained herein, each Director who participates
in this Plan shall be responsible for:

(i)
the payment of all applicable taxes including, but not limited to, income taxes
payable in connection with the acquisition, holding and delivery of Shares for
or to a Director pursuant to this Plan and the payment of the value of the
Deferred Stock Units, subject to deduction and remittance by the Corporation of
applicable withholding taxes; and

(ii)
compliance with the continuous disclosure requirements of the applicable
securities commissions or similar regulatory authorities in Canada and those
exchanges upon which the Corporation’s Shares are traded, including, but not
limited to, the preparation and filing of insider trading reports respecting the
acquisition of Shares pursuant to this Plan,

and the Corporation, its employees and agents shall bear no liability in
connection with the payment of such taxes or the compliance with such disclosure
requirements.
14.
DILUTION ADJUSTMENTS

In the event that the outstanding Shares of the Corporation shall be increased
or decreased, or changed into, or exchanged for a different number or kind of
shares or other securities of the Corporation or another corporation, whether
through a stock dividend, stock split, consolidation, recapitalization,
amalgamation, reorganization, arrangement or other transaction, the Governance
Committee or the Board may make appropriate adjustments to the number or kind of
shares or securities upon which Deferred Stock Units are based under this Plan,
and as regards Deferred Stock Units previously granted or to be granted pursuant
to this Plan, in the number or kind of shares or securities upon which Deferred
Stock Units are based and the purchase price therefor.
15.
OPERATION OF RIGHTS PLAN

The appropriate adjustments in the number of Deferred Stock Units may be made by
the Board in its discretion in order to give effect to the adjustments in the
number of Shares of the Corporation resulting from the implementation and
operation of the Shareholder Rights Plan Agreement originally dated as of
November 9, 1995 and as amended from time to time.
16.
AMENDMENTS, ETC.

Subject to applicable regulatory approval, the Board may revise, suspend or
discontinue this Plan in whole or in part. No such revision, suspension, or
discontinuance shall alter or impair the rights of a Director in respect of
Deferred Stock Units or Shares previously granted or received under this Plan,
without the consent of that Director.


12

--------------------------------------------------------------------------------




17.
PERIODIC REVIEW

The compensation available, and competitiveness of this Plan relative to the
Comparator Group, will be reviewed:
(a)
by external consultants every second year, commencing in 2015; and

(b)
by internal management every second year, commencing in 2014.

18.
EFFECTIVE DATE

This Plan is effective as of January 1, 2018, and may be amended from time to
time. Commencing January 1, 2018, no new Shares or Deferred Stock Units shall be
granted or received under any previous “Directors’ Compensation Plan” for
Enbridge Inc. Any Shares or Deferred Stock Units previously granted or received
under such previous compensation plans shall continue without alteration,
including any previous elected payment date made by a Director, or impairment of
the rights of a Director with respect to such Compensation.


13

--------------------------------------------------------------------------------




APPENDIX “A”
to the Directors’ Compensation Plan
Retainer and Fees
1.
Flat Fee Schedule

The following table establishes the annual fee schedule for Directors and is
effective as of January 1, 2018.
 
Elective Payment Form1


 
Compensation Elements


 
Annual Fee2
Before minimum share ownership
After minimum share ownership


Cash


Shares


DSUs
 
 
Cash3
 

Shares3


DSUs3
Board Retainer
$260,0004 




Up to 50%




Up to 50%




50% to 100%




Up to 65%




Up to 65%




35% to 100%
Additional Board Chair Retainer
$260,000
Additional Committee Chair Retainer:
AFRC
HRCC
S&R
GC
CSR




$25,000
$20,000
$15,000
$10,000
$10,000


1.    Directors may elect the form of payment in increments of 5% up to the
percentage amounts specified in the table.
2.
All fees in U.S. dollars.

3.
For retainers in 2018, the elective payment form after minimum share ownership
remains unchanged at cash up to 75%, shares up to 75% and DSUs 25% to 100%. For
retainers in 2019, the revised percentages shown in the table apply, and at
least 35% of any retainer payable must be elected in the form of Deferred Stock
Units.

4.
To be phased in equally over two years in 2018 and 2019, with an increase of
$12,500 in 2018 (to be granted entirely in DSUs under section 7(b)(v) of this
Plan) for a total of $247,500 and a subsequent increase of $12,500 in 2019 for a
total of $260,000 (to be subject to Director elections in the normal course
prior to December 31, 2018).

2.
Penalty for Non-Attendance

At the end of each year, the Governance Committee will review the record of
attendance of Directors at Committee meetings and Board meetings. The Chair of
the Governance Committee along with the Board Chair, at their discretion, will
recommend to the Board appropriate penalties for non-attendance by Directors at
Committee and Board meetings.
3.
Travel Fees

A per diem allowance of $1,500 U.S. shall be paid in cash to Directors who
travel from their home state or province to a meeting in another state or
province.






14

--------------------------------------------------------------------------------




4.
Share Ownership Requirement

Effective January 1, 2016, Directors shall hold a personal investment in Shares
and Deferred Stock Units of at least three (3) times the amount of the annual
Board Retainer, expressed in Canadian currencyand be required to achieve such
investment within five (5) years of joining the Board.


15

--------------------------------------------------------------------------------








APPENDIX “B”
to the Directors’ Compensation Plan
DESIGNATION OF BENEFICIARY FORM


I, _____________________________________ (Director’s Name) for the purposes of


designating a Beneficiary pursuant to the Directors’ Compensation Plan of
Enbridge Inc.


hereby designate _______________________ (insert name of Beneficiary (ies)) as
my


Beneficiary of the Compensation owed to me by the Corporation.
 


At my own discretion, I make an additional designation should my Beneficiary not
survive me.


I designate as my contingent Beneficiary _________________________________
(insert


name of contingent Beneficiary) of the Compensation owed to me by the
Corporation.




I make this designation on the _____ day of _______, 20____.










________________________
Signature


    
________________________
Print Name    


Instructions:
This Designation of Beneficiary Form should be completed, signed and delivered
to Enbridge Inc. as soon as possible once you have been appointed to the Board
of the Corporation. Any changes to the above will require the delivery of an
amended form.


In the event that you would like to name a contingent beneficiary, should your
primary beneficiary not survive you, please indicate above, a contingent
beneficiary.


For questions regarding your Plan or Form, please call Tyler Robinson at (403)
231-5935.
For delivery to Enbridge Inc., please fax your Form to (403) 231-5929.


16